HORNBY, Justice.
We affirm the judgment of the Superior Court (Cumberland County; Lipez, J.) dismissing Neil D. MacKerron’s appeal from the judgment of the District Court (South Paris; Pease, J.). Since the District Court found MacKerron not in contempt with respect to the divorce decree, he was not an aggrieved party under M.R.Civ.P. 76D.
MacKerron’s real complaint is not that the District Court absolved him of contempt but that the Superior Court, in an earlier order remanding the case to the District Court (we dismissed MacKerron’s appeal the first time for lack of a final judgment), found certain terms of a Note between the parties to be invalid. Even if review were available today, however, we would be examining the proceedings in the District Court, giving no weight to the Superior Court’s determination on intermediate review. Dunning v. Dunning, 495 A.2d 821, 823 n. 1 (Me.1985). Moreover, so far as the Superior Court’s earlier assessment of the Note is concerned, it was unnecessary to the final determination that MacKerron was not in contempt of the judgment of the District Court. See Sevigny v. City of Biddeford, 344 A.2d 34, 38 (Me.1975) (relitigation is not barred by an interlocutory judgment; the fact or question at issue must be determined by the final judgment). See generally Beegan v. Schmidt, 451 A.2d 642, 644 (Me.1982); Restatement (Second) of Judgments § 27 comment h (1982).
The entry is:
Judgment affirmed.
All concurring.